Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 04/19/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0045412 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S440 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Specification
The disclosure is objected to because of the following informalities: Page 6 Line 13, Page 28 Line 23, and Page 38 Line 1 detail “suppercooled liquid droplet” which should be “supercooled liquid droplet.”  Page 5 line 4 and Page 23 Line 12 details “the ramda λ” which should read either as “the λ” or “the lambda.” Page 4 Line 2, Page 7 Line 6, page 25 Line 8, Page 35 Line 9, and Page 34 Line 21 detail “remapper for brining information” which should read as “remapping for bringing information.”
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities: 
	Claim 1 and 8 detail “remapping for brining information” which should read as “remapping for bringing information.”
Claim 3 details “the ramda λ” which should read either as “the λ” or “the lambda.” 
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method for forecasting of hydrometeor classification using numerical weather prediction model (This limitation pertains to a mathematical concept of performing a mathematical calculation. Forecasting using a numerical weather prediction model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), comprising: calculating, by a dual-polarized simulator, a drop size 5distribution based on a mixing ratio and a drop number of rain, snow, and soft hail included in the forecast field of the first numerical weather prediction model (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Calculating a distribution based on a ratio is considered to be mathematical calculation, therefor this is considered to be an abstract idea); calculating, by the dual-polarized simulator, dual-polarized variables using the calculated drop size 10distribution and a longitudinal drop scattering size calculated by a T-(This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Calculating dual-polarized variables is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); performing, by the dual-polarized simulator, remapper for brining information at a radar observation point from the forecast field of the numerical weather prediction model, in order to map 15a 3D grid coordinate system of the numerical weather prediction model and a coordinate system of the radar observational data (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Performing by a simulator and mapping is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating, by a control unit, the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower model vertical layers 20closest to the altitude (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Performing a calculation to determine the temperature and interpolating is considered to be a mathematical calculation step, therefor this is considered to be an abstract idea); and selecting, by the control unit, the hydrometeor of which existence possibility is highest at each location by using the calculated dual polarization variables and the temperature of the numerical weather prediction model as an input variable of the 25fuzzy technique (This limitation pertains to a step that is a concept of a mental process. Selecting based on a fuzzy technique is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract idea).”

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards performing calculations which constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (observation, evaluation, judgment, opinion). These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental process grouping.
Similar limitations comprise the abstract ideas of claims 2-7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises no additional elements outside of the judicial exceptions. In conclusion, the claim limitations do not integrate the judicial exception into a practical 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-7 provide additional features/steps which are part of the method of forecasting as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 2 recites “an axial ratio is applied to a T-matrix scattering 5method is calculated in order to reflect a non-scattering effect for the hydrometeor (This limitation pertains to a step that is considered to be a mathematical calculation. Applying a ratio in a calculation is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 2 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 3 recites “the calculating of the dual polarization variable data, reflectance included in the dual polarization variable is calculated through the following equation
            
                
                    
                        Z
                    
                    
                        h
                        ,
                         
                        x
                    
                
                =
                
                    
                        4
                        
                            
                                λ
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                        |
                        
                            
                                K
                            
                            
                                W
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∫
                        
                            0
                        
                        
                            
                                
                                    D
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    x
                                
                            
                        
                    
                    
                        [
                        A
                        |
                        
                            
                                f
                            
                            
                                a
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                    
                
                B
                
                    
                        
                            
                                f
                            
                            
                                b
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                        2
                        C
                        R
                        e
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        a
                                        ,
                                        x
                                    
                                
                                
                                    
                                        π
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        b
                                        ,
                                        x
                                    
                                    
                                        *
                                    
                                
                                
                                    
                                        π
                                    
                                
                            
                        
                    
                
                n
                
                    
                        D
                    
                
                d
                D
                (
                m
                
                    
                        m
                    
                    
                        6
                    
                
                
                    
                        m
                    
                    
                        -
                        3
                    
                
                )
            
         
            
                
                    
                        Z
                    
                    
                        v
                        ,
                         
                        x
                    
                
                =
                
                    
                        4
                        
                            
                                λ
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                        |
                        
                            
                                K
                            
                            
                                W
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∫
                        
                            0
                        
                        
                            
                                
                                    D
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    x
                                
                            
                        
                    
                    
                        [
                        B
                        |
                        
                            
                                f
                            
                            
                                a
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                    
                
                A
                
                    
                        
                            
                                f
                            
                            
                                b
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                        2
                        C
                        R
                        e
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        a
                                        ,
                                        x
                                    
                                
                                
                                    
                                        π
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        b
                                        ,
                                        x
                                    
                                    
                                        *
                                    
                                
                                
                                    
                                        π
                                    
                                
                            
                        
                    
                
                n
                
                    
                        D
                    
                
                d
                D
                (
                m
                
                    
                        m
                    
                    
                        6
                    
                
                
                    
                        m
                    
                    
                        -
                        3
                    
                
                )
            
         
Here, the A, B, and C are as follows, and             
                A
                =
                 
                
                    
                        
                            
                                c
                                o
                                s
                            
                            
                                4
                            
                        
                        
                            
                                Φ
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        8
                    
                
                (
                3
                +
                4
                c
                o
                s
                2
                
                    
                        Φ
                    
                    -
                
                
                    
                        e
                    
                    
                        -
                        2
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                +
                c
                o
                s
                4
                
                    
                        Φ
                    
                    -
                
                
                    
                        e
                    
                    
                        -
                        8
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                )
            
        ,             
                B
                =
                 
                
                    
                        
                            
                                s
                                i
                                n
                            
                            
                                4
                            
                        
                        
                            
                                Φ
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        8
                    
                
                (
                3
                -
                4
                c
                o
                s
                2
                
                    
                        Φ
                    
                    -
                
                
                    
                        e
                    
                    
                        -
                        2
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                +
                c
                o
                s
                4
                
                    
                        Φ
                    
                    -
                
                
                    
                        e
                    
                    
                        -
                        8
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                )
            
        ,             
                C
                =
                 
                
                    
                        
                            
                                s
                                i
                                n
                            
                            
                                2
                            
                        
                        
                            
                                c
                                o
                                s
                            
                            
                                2
                            
                        
                        
                            
                                Φ
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        8
                    
                
                (
                1
                -
                c
                o
                s
                4
                
                    
                        Φ
                    
                    -
                
                
                    
                        e
                    
                    
                        -
                        8
                        
                            
                                σ
                            
                            
                                2
                            
                        
                    
                
                )
            
        , the ramda λ represents a radar wavelength (e.g., 10. 3 cm) and the Kw represents a dielectric constant of water of 0.93, the maximum size Dmax,x is 8 mm for rain drop Dmax,r, 30 mm for snow drop Dmax,s, and 70 mm for hail Dmax,h, subscript x is a type of hydrometeor drop, the fa(π) and fb(π) represent front scattering sizes - 40 -depending on a long axis and a short axis, respectively, and the fa*(π) and fb*(π) represent a pair of front scattering sizes, respectively, the Re[...] represents a real part of a complex number, the I...I represents a variable size between single bars, 5and the <...> represents an ensemble mean of a drop canting angle, and the             
                Φ
            
         represents a drop canting angle, the             
                
                    
                        Φ
                    
                    -
                
            
         represents a mean canting angle of the drop, and the σ represents a standard deviation of the drop canting angle (This limitation pertains to a step that is considered to be a mathematical calculation. Calculating of the dual polarization variable data and reflectance by stated equations is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 3 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 4 recites “in the calculating of the dual polarization variable data, differential reflectance included in the dual polarization 15variable is calculated through the following equation, and             
                
                    
                        Z
                    
                    
                        h
                        ,
                         
                        x
                    
                
                =
                
                    
                        4
                        
                            
                                λ
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                        |
                        
                            
                                K
                            
                            
                                W
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∫
                        
                            0
                        
                        
                            
                                
                                    D
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    x
                                
                            
                        
                    
                    
                        [
                        A
                        |
                        
                            
                                f
                            
                            
                                a
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                    
                
                B
                
                    
                        
                            
                                f
                            
                            
                                b
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                        2
                        C
                        R
                        e
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        a
                                        ,
                                        x
                                    
                                
                                
                                    
                                        π
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        b
                                        ,
                                        x
                                    
                                    
                                        *
                                    
                                
                                
                                    
                                        π
                                    
                                
                            
                        
                    
                
                n
                
                    
                        D
                    
                
                d
                D
                (
                m
                
                    
                        m
                    
                    
                        6
                    
                
                
                    
                        m
                    
                    
                        -
                        3
                    
                
                )
            
        ; a cross correlation coefficient included in the dual polarization variable is calculated through the following equation:             
                
                    
                        Z
                    
                    
                        v
                        ,
                         
                        x
                    
                
                =
                
                    
                        4
                        
                            
                                λ
                            
                            
                                4
                            
                        
                    
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                        |
                        
                            
                                K
                            
                            
                                W
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                    
                
                
                    
                        ∫
                        
                            0
                        
                        
                            
                                
                                    D
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    x
                                
                            
                        
                    
                    
                        [
                        B
                        |
                        
                            
                                f
                            
                            
                                a
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                    
                
                A
                
                    
                        
                            
                                f
                            
                            
                                b
                                ,
                                x
                            
                        
                        
                            
                                π
                            
                        
                        
                            
                                |
                            
                            
                                2
                            
                        
                        +
                        2
                        C
                        R
                        e
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        a
                                        ,
                                        x
                                    
                                
                                
                                    
                                        π
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        b
                                        ,
                                        x
                                    
                                    
                                        *
                                    
                                
                                
                                    
                                        π
                                    
                                
                            
                        
                    
                
                n
                
                    
                        D
                    
                
                d
                D
                (
                m
                
                    
                        m
                    
                    
                        6
                    
                
                
                    
                        m
                    
                    
                        -
                        3
                    
                
                )
            
         (This limitation pertains to a step that is considered to be a mathematical calculation. Calculating of the dual polarization variable data and reflectance by stated equations is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 4 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 5 recites “in the performing of the remapper, - 41 -the remapper is performed by using a power-gain-based sampling vertical interpolation scheme (This limitation pertains to a step that is considered to be a mathematical calculation. Remapping and interpolation is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 5 does not provide any further details to 

	Claim 6 recites “the hydrometeor has a cloud drop (CL) , a drizzle (DRZ), a light rain (LR) , a moderate rain (MR) , a heavy rain (HR) , hail (HA) , hail/rain (HR) , Graupel+Small hail (GSH) , Graupel+Rain (GRR), dry snow (DS), wet snow (WS), ice crystal (IC), irregular 10ice crystal (IIC), and Suppercooled liquid droplet (SLD) (This limitation pertains to a linking to a particular technological environment or field of use. The hydrometeor types listed is linking to the technological environment or field of use of weather phenomena. This can be further seen in Thompson (“A dual-polarization radar hydrometeor classification algorithm for winter precipitation”, 2014) and Mecikalski (US10613252). This limitation does not integrate into a practical application).”
	This limitation details the types of hydrometeors which is an additional element for Step 2A Prong 2 analysis. Since the limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims fails Step 2B analysis. The claim sis not patent eligible.

Claim 7 recites “in the selecting of the hydrometeor of which existence 15possibility is highest at each location, the hydrometeor of which existence possibility is high at each location is selected by combining the calculated dual polarization variable and a belonging function for the temperature at each location with respect to the belonging function for each 20input variable (This limitation pertains to a step that is considered to be a mathematical calculation. Selecting based on combining calculations and a belonging function is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 7 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

	Claim 8 recites “An apparatus (This limitation pertains to a general apparatus that performs the function of forecasting with a model. A generic apparatus performing forecasting is well known as disclosed by Mecikalski (US10613252) and Kang (KR20150055355). This limitation does not integrate into a practical application) for forecasting of hydrometeor classification using numerical weather prediction model (This limitation pertains to a mathematical concept of performing a mathematical calculation. Forecasting using a numerical weather prediction model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), comprising:  25a dual-polarized simulator calculating a drop size - 42 -distribution based on a mixing ratio and a drop number of rain, snow, and soft hail included in the forecast field of the first numerical weather prediction model (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Calculating a distribution based on a ratio is considered to be mathematical calculation, therefor this is considered to be an abstract idea), calculating dual-polarized variables using the calculated drop size distribution and a 5longitudinal drop scattering size calculated by a T-matrix scattering method (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Calculating dual-polarized variables is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), and performing remapper for brining information at a radar observation point from the forecast field of the numerical weather prediction model, in order to map a 3D grid coordinate system of the numerical weather prediction model 10and a coordinate system of the radar observational data (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Performing by a simulator and mapping is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and a control unit calculating the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower model vertical layers closest to the altitude (This limitation pertains to a step that is a mathematical concept of performing a mathematical calculation. Performing a calculation to determine the temperature and interpolating is considered to be a mathematical calculation step, therefor this is considered to be an abstract idea) and selecting the hydrometeor of which 15existence possibility is highest at each location by using the calculated dual polarization variables and the temperature of the numerical weather prediction model as an input variable of the fuzzy technique (This limitation pertains to a step that is a concept of a mental process. Selecting based on a fuzzy technique is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards performing calculations which constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (observation, evaluation, judgment, opinion). These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental process grouping.
Similar limitations comprise the abstract ideas of claims 9-10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “an apparatus for forecasting of hydrometeor classification using numerical weather prediction model.” The additional limitation is relating to a generic device that is well understood, thus does not integrate into a practical application. In conclusion, the claim limitations do not integrate the judicial exception 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 9-10 provide additional features/steps which are part of the system of forecasting as detailed in claim 8, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 9 recites “the dual-polarized simulator performs the remapper by using a power-gain based sampling vertical interpolating technique (This limitation pertains to a step that is considered to be a mathematical calculation. Remapping and interpolation is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 9 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 10 recites “the control unit selects the hydrometeor of which existence possibility is high at each location by combining the 5calculated dual polarization variable and a belonging function for the temperature at each location with respect to the belonging function for each (This limitation pertains to a step that is considered to be a mathematical calculation. Selecting based on combining calculations and a belonging function is considered to be a mathematical calculation, therefor this step is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 10 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (“A dual-polarization radar hydrometeor classification algorithm for winter precipitation”, 2014) in view of Kang (KR20150055355), Bukchin (US20170337663), and Curic (“On the sensitivity of cloud microphysics under influence of cloud drop size distribution”, 1997).
In regards to claim 1, Thompson teaches “a method for forecasting of hydrometeor classification using numerical weather prediction model (dual polarization radar hydrometeor classification algorithm – Page 1457, Column 1, Section 1), comprising: calculating, by a dual-polarized simulator, a drop size 5distribution based (calculate mean diameter of the particle size distribution with t-matrix, Mueller matrix model– Page 1459, Column 2, Section 2a) on a drop number of rain, snow, and soft hail included in the forecast field of the first numerical weather prediction model (number concentration, N0 or Nw -  Table 1, Page 1460); calculating, by the dual-polarized simulator, dual-polarized variables using the calculated drop size 10distribution and a longitudinal drop scattering size calculated by a T-matrix scattering method (calculate mean diameter of the particle size distribution with t-matrix, Mueller matrix model– Page 1459, Column 2, Section 2a); and selecting, by the control unit, the hydrometeor of which existence possibility is highest at each location by using the calculated dual polarization variables and the temperature of the numerical weather prediction model as an input variable of the 25fuzzy technique (Fuzzy-logic winter hydrometeor classification algorithm – Page 1465, Section 4; Variables - Table 5, Page 1471).”
Thompson does not teach “remapper for bringing information at a radar observation point from the forecast field of the numerical weather prediction model, in order to map 15a 3D grid coordinate system of the numerical weather prediction model and a coordinate system of the radar observational data.”
Kang teaches “remapper for bringing information at a  of the numerical weather prediction model and a coordinate system of the observational data (interpolating 3d data of numerical weather forecast model with observation points – [0017]).”

Thompson in view of Kang does not teach “calculating, by a control unit, the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower model vertical layers 20closest to the altitude.”
Bukchin teaches “calculating, by a control unit, the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower model vertical layers 20closest to the altitude (interpolated data points are calculated for data arrays at different altitudes – [0046]; data may include elements such as temperature – [0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson in view of Kang to incorporate the teaching of Bukchin to incorporate the interpolation of data points at different altitudes for data such as temperature. Doing so would improve the interpolation of data for weather forecasting.
Thompson in view of Kang and Bukchin does not teach “a mixing ratio.”
Curic teaches “a mixing ratio (KM Model uses KM drop size distribution function, equation (1), with Q being mixing ratio – Page 3, Section 2).”


In regards to Claim 2, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Thompson further teaches “an axial ratio is applied to a T-matrix scattering 5method is calculated in order to reflect a non-scattering effect for the hydrometeor (calculate mean diameter of the particle size distribution with t-matrix, Mueller matrix model– Page 1459 to Page 1460, Column 2, Section 2a and 2b; Axial ratio – Page 1460, Table 1).”

	In regards to Claim 5, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Kang further teaches “in the performing of the remapper, - 41 -the remapper is performed by using a power-gain-based sampling vertical interpolation scheme (interpolating 3d data of numerical weather forecast model with observation points – [0017]; interpolation of points – [0090-[0094]).”

	In regards to Claim 6, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Thompson further teaches “the hydrometeor has a cloud drop (CL) , a drizzle (DRZ), a light rain (LR) , a moderate rain (MR) , a heavy rain (HR) , hail (HA) , hail/rain (HR) , Graupel+Small hail (GSH) , Graupel+Rain (GRR), dry snow (DS), wet snow (Rain, sleet, dry, aggregated, snowflakes, dendrites, plates – Page 1460, Table 1).”

	In regards to Claim 7, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Thompson further teaches “in the selecting of the hydrometeor of which existence 15possibility is highest at each location, the hydrometeor of which existence possibility is high at each location is selected by combining the calculated dual polarization variable and a belonging function for the temperature at each location with respect to the belonging function for each 20input variable (Fuzzy-logic winter hydrometeor classification algorithm – Page 1465, Section 4; Dual polarization variables Zh, Zdr, Kdp, and Temperature- Table 5, Page 1471).”

	In regards to claim 8, Thompson teaches “An apparatus for forecasting of hydrometeor classification using numerical weather prediction model (dual polarization radar hydrometeor classification algorithm – Page 1457, Column 1, Section 1), comprising:  25a dual-polarized simulator calculating a drop size - 42 -distribution (calculate mean diameter of the particle size distribution with t-matrix, Mueller matrix model– Page 1459, Column 2, Section 2a) based on a drop number of rain, snow, and soft hail included in the forecast field of the first numerical weather prediction model (number concentration, N0 or Nw -  Table 1, Page 1460), calculating dual-polarized variables using the calculated drop size distribution and a 5longitudinal drop scattering size calculated by a T-matrix scattering method (calculate mean diameter of the particle size distribution with t-matrix, Mueller matrix model– Page 1459, Column 2, Section 2a); selecting the hydrometeor of which 15existence possibility is highest at each location by using the calculated dual polarization variables and the temperature of the numerical weather prediction model as an input variable of the fuzzy technique (Fuzzy-logic winter hydrometeor classification algorithm – Page 1465, Section 4; Variables - Table 5, Page 1471).”
Thompson does not teach “remapper for bringing information at a radar observation point from the forecast field of the numerical weather prediction model, in order to map 15a 3D grid coordinate system of the numerical weather prediction model and a coordinate system of the radar observational data.”
Kang teaches “remapper for bringing information at a  of the numerical weather prediction model and a coordinate system of the (interpolating 3d data of numerical weather forecast model with observation points – [0017]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teaching of Kang to include interpolating data of the model with radar data. Doing so would improve the numerical weather forecasting.
Thompson in view of Kang does not teach “calculating, by a control unit, the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower model vertical layers 20closest to the altitude.”
Bukchin teaches “calculating, by a control unit, the temperature by inferring the altitude information of the dual polarization variable grid points and interpolating the upper and lower (interpolated data points are calculated for data arrays at different altitudes – [0046]; data may include elements such as temperature – [0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson in view of Kang to incorporate the teaching of Bukchin to incorporate the interpolation of data points at different altitudes for data such as temperature. Doing so would improve the interpolation of data for weather forecasting.
Thompson in view of Kang and Bukchin does not teach “a mixing ratio.”
Curic teaches “a mixing ratio (KM Model uses KM drop size distribution function, equation (1), with Q being mixing ratio – Page 3, Section 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson in view of Kang and Bukchin to incorporate the teaching of Curic to include drop size distribution function with a mixing ratio. Doing so would improve weather forecasting of water in clouds and rain.

	In regards to Claim 9, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Kang further teaches “the dual-polarized simulator performs the remapper by using a power-gain based sampling vertical interpolating technique (interpolating 3d data of numerical weather forecast model with observation points – [0017]; interpolation of points – [0090-[0094]).”

Claim 10, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above and Thompson further teaches “the control unit selects the hydrometeor of which existence possibility is high at each location by combining the 5calculated dual polarization variable and a belonging function for the temperature at each location with respect to the belonging function for each input variable (Fuzzy-logic winter hydrometeor classification algorithm – Page 1465, Section 4; Dual polarization variables Zh, Zdr, Kdp, and Temperature- Table 5, Page 1471).”

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson  in view of Kang, Bukchin, Curic, and Jung (“Development of a Polarimetric Radar Data Simulator for KLAP”, 2013; Non-patent Literature Document #1 in IDS filed on 04/23/2019).
In regards to Claim 3, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above except for “the calculating of the dual polarization variable data, reflectance included in the dual polarization variable is calculated through the following equation
                
                    
                        
                            Z
                        
                        
                            h
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            A
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    B
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
             
                
                    
                        
                            Z
                        
                        
                            v
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            B
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    A
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
             
Here, the A, B, and C are as follows, and                 
                    A
                    =
                     
                    
                        
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    4
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    3
                    +
                    4
                    c
                    o
                    s
                    2
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            2
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            ,                 
                    B
                    =
                     
                    
                        
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    4
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    3
                    -
                    4
                    c
                    o
                    s
                    2
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            2
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            ,                 
                    C
                    =
                     
                    
                        
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    2
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    1
                    -
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            , the ramda λ represents a radar wavelength (e.g., 10. 3 cm) and the Kw represents a dielectric constant of water of 0.93, the maximum size Dmax,x is 8 mm for rain drop max,r, 30 mm for snow drop Dmax,s, and 70 mm for hail Dmax,h, subscript x is a type of hydrometeor drop, the fa(π) and fb(π) represent front scattering sizes - 40 -depending on a long axis and a short axis, respectively, and the fa*( π) and fb*( π) represent a pair of front scattering sizes, respectively, the Re[...] represents a real part of a complex number, the I...I represents a variable size between single bars, 5and the <...> represents an ensemble mean of a drop canting angle, and the                 
                    Φ
                
             represents a drop canting angle, the                 
                    
                        
                            Φ
                        
                        -
                    
                
             represents a mean canting angle of the drop, and the σ represents a standard deviation of the drop canting angle.”
	Jung teaches “the calculating of the dual polarization variable data, reflectance included in the dual polarization variable is calculated through the following equation
                
                    
                        
                            Z
                        
                        
                            h
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            A
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    B
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
             
                
                    
                        
                            Z
                        
                        
                            v
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            B
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    A
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
             
Here, the A, B, and C are as follows, and                 
                    A
                    =
                     
                    
                        
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    4
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    3
                    +
                    4
                    c
                    o
                    s
                    2
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            2
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            ,                 
                    B
                    =
                     
                    
                        
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    4
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    3
                    -
                    4
                    c
                    o
                    s
                    2
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            2
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            ,                 
                    C
                    =
                     
                    
                        
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    2
                                
                            
                            
                                
                                    Φ
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            8
                        
                    
                    (
                    1
                    -
                    c
                    o
                    s
                    4
                    
                        
                            Φ
                        
                        -
                    
                    
                        
                            e
                        
                        
                            -
                            8
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                    )
                
            , the ramda λ represents a radar wavelength (e.g., 10. 3 cm) and the Kw represents a dielectric constant of water of 0.93, the maximum size Dmax,x is 8 mm for rain drop Dmax,r, 30 mm for snow drop Dmax,s, and 70 mm for hail Dmax,h, subscript x is a type of hydrometeor drop, the fa(π) and fb(π) represent front scattering sizes - 40 -depending on a long axis and a short axis, respectively, and the fa*( π) and fb*( π) represent a pair of front scattering sizes, respectively, the Re[...] represents a real part of a complex number, the I...I represents a variable size between single bars, 5and the <...> represents an ensemble mean of a drop canting angle, and the                 
                    Φ
                
             represents a drop canting angle, the                 
                    
                        
                            Φ
                        
                        -
                    
                
             represents a mean canting angle of the (Equations Zh,x, Zv,x and A, B, C are disclosed on page 15 under section 2.2, variables detailed on Page 15 and 16).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson in view of Kang, Bukchin, and Curic to incorporate the teaching of Jung to use the dual polarization reflectance formulas. Doing so would improve numerical weather prediction model and forecasting of weather.

	In regards to Claim 4, Thompson in view of Kang, Bukchin, and Curic discloses the claimed invention as discussed above except for “in the calculating of the dual polarization variable data, differential reflectance included in the dual polarization 15variable is calculated through the following equation, and                 
                    
                        
                            Z
                        
                        
                            h
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            A
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    B
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
            ; a cross correlation coefficient included in the dual polarization variable is calculated through the following equation:                 
                    
                        
                            Z
                        
                        
                            v
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            B
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    A
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
            .”
	Jung teaches “in the calculating of the dual polarization variable data, differential reflectance included in the dual polarization 15variable is calculated through the following equation, and                 
                    
                        
                            Z
                        
                        
                            h
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            A
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    B
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
            ; a cross correlation coefficient included in the dual polarization variable is calculated through the following equation:                 
                    
                        
                            Z
                        
                        
                            v
                            ,
                             
                            x
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    λ
                                
                                
                                    4
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            |
                            
                                
                                    K
                                
                                
                                    W
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                
                                    
                                        D
                                    
                                    
                                        m
                                        a
                                        x
                                        ,
                                         
                                        x
                                    
                                
                            
                        
                        
                            [
                            B
                            |
                            
                                
                                    f
                                
                                
                                    a
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                        
                    
                    A
                    
                        
                            
                                
                                    f
                                
                                
                                    b
                                    ,
                                    x
                                
                            
                            
                                
                                    π
                                
                            
                            
                                
                                    |
                                
                                
                                    2
                                
                            
                            +
                            2
                            C
                            R
                            e
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            a
                                            ,
                                            x
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            ,
                                            x
                                        
                                        
                                            *
                                        
                                    
                                    
                                        
                                            π
                                        
                                    
                                
                            
                        
                    
                    n
                    
                        
                            D
                        
                    
                    d
                    D
                    (
                    m
                    
                        
                            m
                        
                        
                            6
                        
                    
                    
                        
                            m
                        
                        
                            -
                            3
                        
                    
                    )
                
             (Equations Zh,x, Zv,x are disclosed on page 15 under section 2.2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson in view of Kang, Bukchin, and Curic to incorporate the teaching of Jung to use the dual polarization reflectance formulas. Doing so would improve numerical weather prediction model and forecasting of weather.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863